Order, Family Court, New York County (Judith B. Sheindlin, J.), entered on or about February 6, 1989, which, following a hearing, dismissed an educational neglect petition, unanimously affirmed, without costs.
The respondents’ child had missed 142 school days between February of 1988 and January of 1989. In November of 1988, the parents informed the child’s attendance teacher that they were attempting to enroll her in a private school or in another public school because of her particular situation. The petitioner Commissioner of Social Services filed an educational neglect petition which was dismissed by the Family Court, after a fact-finding hearing, on the ground that the parents had received no assistance from the Board of Education.
We find that the petition was properly dismissed. While the child missed a substantial number of days of school, there is sufficient evidence in this record to support the Family Court’s finding that the parents exercised a minimum degree of care. Therefore, the petitioner failed to meet its burden of establishing the elements of educational neglect (see, Family Ct Act § 1012 [f] [i] [A]; Matter of Shelly Renea K., 79 AD2d 1073). We note that this child did ultimately attend another school from which she graduated. Concur—Rosenberger, J. P., Kassal, Ellerin, Smith and Rubin, JJ.